Gibson, C. J.
By a practice peculiar to our courts, a judgment entered on a bond and warrant may be opened, as it is inaccurately said, to let in matters of defence which existed at the time of the rendition; 'never to let- in matters "subsequent to it. The latter are determinable in a trial on a scire facias quare executio non, or in a summary way, where the facts are not disputed, or the parties' do not demand a trial by jury. A converse principle is, that on the trial' of a scire facias, -the defendant- shall not be suffered to go behind tire judgment. ’ If these two plain and often repeated principles were kept in view,-we should be spared the mortification of much confused and purblind litigation. The first of them disposes of. the point under consideration. The judgment was /entered in 1840, and opened in 1842, to let the defendant into proof of certain specific facts sworn to in his affidavit of defence. He filed his; petition in 1843'; was discharged as a bankrupt. in 1844; and obtained his certificate in 1845. All these matters wrere ¡posterior to the signing of-the judgment, and could not be set up at the trial of .the defence in 1845, not only, for that reason, but because they were ho part of the issues, the proceeding not being- de novo. The judgment, nevertheless, was discharged by the defendant’s bankruptcy, the effect of which was not waived by the retraction of his plea, because he was not at liberty to plead any fact that was not stated in his affidavit, and because he could *267not have sustained it by proof, as his certificate would have shown it to be subsequent to the judgment. As the writ of áudita querela is not in use with us, what could he do ? Certainly, no more than wait till he should be molested by having his subsequently acquired property seized in execution. That event soon occurred; and as the eonclusiveness of the certificate of bankruptcy superseded the necessity of a trial by jury, the court very properly relieved him summarily, by quashing the execution.
Order to quash affirmed;